UNITED STATES DISTRICT COURT R E C E I VE D

FOR THE DISTRICT OF COLUMBIA JUN 24 2019
SILVIA JOHNSON, cor bs a
Plaintiff,
vy. : Civil Action No. 19-1736 (UNA)
DINNEIS HUGHES, :
Defendant.

MEMORANDUM OPINION

This matter comes before the court on review of plaintiff's application to proceed in
forma pauperis and pro se civil complaint. The Court will grant the application, and dismiss the

complaint.

The Court notes that complaints filed by pro se litigants are held to less stringent
standards than those applied to formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). Even pro se litigants must comply with the Federal Rules of Civil
Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987). Rule 8(a) of the Federal
Rules of Civil Procedure requires that a complaint contain a short and plain statement of the
grounds upon which the Court’s jurisdiction depends, a short and plain statement of the claim
showing that the pleader is entitled to relief, and a demand for judgment for the relief the pleader
seeks. The purpose of the minimum standard of Rule 8 is to give fair notice to the defendants of
the claims being asserted, sufficient to prepare a responsive answer, to prepare an adequate
defense, and to determine whether the doctrine of res judicata applies. Brown v. Califano, 75
F.R.D. 497, 498 (D.D.C. 1977).
The complaint is illegible and incoherent, and its attachments shed no light on the claim
or claims plaintiff intends to bring. Neither the Court nor the defendant can be expected to
identify a cognizable claim showing plaintiffs entitlement to relief. As drafted, the complaint
fails to meet the standard set forth in Rule 8(a), and therefore, it must be dismissed. An Order

consistent with this Memorandum Opinion is issued separately.

DATE: June 2Y 2019 IS

JAMES E. BOASBERG
ited States District Judge